Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO THE

CREDIT AGREEMENT

Dated as of October 10, 2013

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) among YAHOO! INC., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders that are parties to the Credit Agreement referred to
below (collectively, the “Lenders”) and CITIBANK, N.A., as administrative agent
(the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Agent have entered into a Credit Agreement
dated as of October 19, 2012 (the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

(2) The Borrower, the Lenders and the Agent have agreed to amend the Credit
Agreement as hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3, hereby amended as follows:

(a) The definition of “Applicable Margin” in Section 1.01 is hereby amended by
replacing the grid included in such definition with the following:

 

Leverage Ratio

   Applicable Margin for
Base Rate Advances     Applicable Margin for
Eurodollar Rate Advances  

Level 1
< 1.00:1.00

     .000 %      1.000 % 

Level 2
>1.00:1.00,
< 1.50:1.00

     .125 %      1.125 % 

Level 3
>1.50:1.00

     .250 %      1.250 % 

(b) The definition of “Applicable Percentage” in Section 1.01 is hereby amended
by replacing the grid included in such definition with the following:

 

Leverage Ratio

   Applicable
Percentage  

Level 1
< 1.00:1.00

     .075 % 

Level 2
>1.00:1.00,
< 1.50:1.00

     .125 % 

Level 3
>1.50:1.00

     .175 % 



--------------------------------------------------------------------------------

(c) The definition of “Eurodollar Rate” in Section 1.01 is hereby amended by
deleting the second sentence thereof in its entirety.

(d) The definition of “Termination Date” in Section 1.01 is amended by deleting
the date “October 18, 2013” and substituting therefor the date “October 9,
2014”.

(e) Section 2.07(f) is amended by deleting the phrase “and Citibank does not
furnish timely information to the Agent”.

(f) Schedule I is amended in full to read as set forth on Schedule A to this
Amendment.

SECTION 2. Waiver; Assignment. The requirements of Section 8.07 of the Credit
Agreement are, effective as of the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 3, hereby waived to the extent
that such Sections require execution and delivery of an assignment agreement to
effect an assignment by any Lender. Accordingly, after giving effect to this
Amendment, those Lenders listed on Schedule A to this Amendment shall have
Commitments in such amounts as are set forth on Schedule A.

Each Lender whose Commitment is reduced by giving effect to this Amendment
(each, an “Assignor”): (a) represents and warrants that (i) it is the legal and
beneficial owner of the relevant Assigned Interest (as defined below), (ii) such
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby, and (iv) it is not a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, (iii) the financial condition of the Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

Each Lender whose Commitment is increased (or created) by giving effect to this
Amendment (each, an “Assignee”): (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and becomes a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.07(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 8.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date (as defined below), it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of its Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by its Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire its Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h)(i) or (ii)



--------------------------------------------------------------------------------

thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Amendment and to purchase its Assigned Interest, (vi) it has, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment and to assume its Assigned Interest and
(vii) attached hereto is the documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, if any, duly completed and
executed by such Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Agent, any Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement are required
to be performed by it as a Lender.

“Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Commitments of the respective Assignors to the extent being
assigned under this Agreement and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the respective Assignors (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above.

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written (the “Effective Date”) when, and only when,
(a) the Agent shall have received counterparts of this Amendment executed by the
Borrower and all of the Lenders listed on Schedule A hereto, (b) the Borrower
shall have paid to the Agent, for the benefit of the Lenders, all reasonable and
documented fees then due and payable (including the reasonable and documented
accrued fees and out-of-pocket expenses of counsel to the Agent) and (c) and the
Agent shall have additionally received all of the following documents, each such
document (unless otherwise specified) dated the date of receipt thereof by the
Agent (unless otherwise specified), in form and substance reasonably
satisfactory to the Agent:

(a) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of the Borrower approving transactions of the type
contemplated by this Amendment.

(b) A certificate signed by a duly authorized officer of the Borrower stating
that:

(i) The representations and warranties contained in Section 4 are correct in all
material respects (except to the extent such representations and warranties are
qualified by materiality in the text thereof, in which case such representations
and warranties shall be true and correct) on and as of the Effective Date
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case such representations and warranties shall be made on
and as of such earlier date); and

(ii) No event has occurred and is continuing that constitutes a Default.



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties of the Borrower The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution and delivery by the Borrower of this Amendment and the
performance by the Borrower of the Credit Agreement (as amended hereby) and the
consummation of the transactions contemplated hereby and thereby are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, do not contravene (i) the Borrower’s charter or by laws,
(ii) law or (iii) any material contractual restriction binding on or affecting
the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution and delivery by the Borrower of this Amendment and performance by the
Borrower of the Credit Agreement (as amended hereby), except to the extent that
any such authorization, approval, action, notice or filing has been completed or
is immaterial.

(d) This Amendment has been duly executed and delivered by the Borrower. This
Amendment and the Credit Agreement (as amended hereby) are the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and (ii) general principles of
equity, regardless of whether applied in proceedings in equity or at law.

(e) There is no pending or, to the knowledge of the Borrower, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) would reasonably be
expected to have a Material Adverse Effect (other than as disclosed in the
Borrower’s filings with the Securities and Exchange Commission, including on
forms 10-K, 10-Q, 8-K, and DEF 14A filed prior to the Effective Date) or
(ii) purports to affect the legality, validity or enforceability of this
Amendment, the Credit Agreement (as amended hereby) or the consummation of the
transactions contemplated hereby and thereby.

(f) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2012, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at June 30, 2013, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the six months
then ended, duly certified by the chief financial officer of the Borrower,
copies of which have been furnished or made available to each Lender, fairly
present, in all material respects, subject, in the case of said balance sheet as
at June 30, 2013, and said statements of income and cash flows for the six
months then ended, to year-end audit adjustments and the absence of footnotes,
the Consolidated financial condition of the Borrower and its Subsidiaries as at
such dates and the Consolidated results of the operations of the Borrower and
its Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied. Since
December 31, 2012, there has been no Material Adverse Change (other than as
disclosed in the Borrower’s filings with the Securities and Exchange Commission,
including on forms 10-K, 10-Q, 8-K, and DEF 14A filed prior to the Effective
Date).



--------------------------------------------------------------------------------

(g) the representations and warranties contained in Section 4.01(g), (h) and
(i) are correct in all material respects (except to the extent such
representations and warranties are qualified by materiality in the text thereof,
in which case such representations and warranties shall be true and correct).

SECTION 5. Reference to and Effect on the Credit Agreement. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the Notes to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement and each of the Notes as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

YAHOO! INC. By  

/s/ Ken Goldman

Name:   Ken Goldman Title:   CFO



--------------------------------------------------------------------------------

Agreed as of the date first above written:

 

CITIBANK, N.A., as Agent and a Lender By  

/s/ Lisa Huang

Name:   Lisa Huang Title:   Vice President HSBC BANK USA, NATIONAL ASSOCIATION,
By  

/s/ Thomas Rogers

Name:   Thomas Rogers Title:   Senior Vice President BANK OF AMERICA, N.A., By  

/s/ Prayes Majmudar

Name:   Prayes Majmudar Title:   Vice President JPMORGAN CHASE BANK, N.A., By  

/s/ Ann B. Kerns

Name:   Ann B. Kerns Title:   Vice President THE ROYAL BANK OF SCOTLAND PLC, By
 

/s/ Alex Daw

Name:   Alex Daw Title:   Director

[Yahoo! Inc. Amendment Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE A to Amendment

SCHEDULE I

YAHOO! INC.

364-DAY REVOLVING CREDIT AGREEMENT

COMMITMENTS

 

Name of Initial Lender

  

Commitment

 

Citibank, N.A.

   $ 175,000,000.00   

HSBC Bank USA, National Association

   $ 175,000,000.00   

Bank of America, N.A.

   $ 100,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00   

The Royal Bank of Scotland plc

   $ 100,000,000.00   

Goldman Sachs Bank USA

   $ 100,000,000.00      

 

 

 

Total:

   $ 750,000,000.00      

 

 

 